Argued June 6, reversed June 24, 1919.
On the Merits.
(182 Pac. 136.)
Order vacating default decree for plaintiff reversed.
Reversed.
For appellant there was a brief over the name of Messrs. Cochran S Eberhard, with an oral argument by Mr. Colon B. Eberhard.
*650For respondent there was a brief and an oral argument by Mr. G. Evert Baker.
PER CURIAM.
7. The material facts in this case are sufficiently stated in Wade v. Wade, ante, p. 642 (176 Pac. 192), which involved the determination of a motion to dismiss, which motion went practically to the whole merits of this appeal.
After that ■ decision learned counsel for the plaintiff suggested, upon petition for rehearing, that there were other defects in the original proceedings, which were so serious as to render the order permitting the amendment of proof of service, absolutely void. Whereupon we granted permission to respondent to renew the motion to dismiss, upon the final hearing: Ante, p. 649 (178 Pac. 799). ■
Since that hearing we have carefully re-examined the record and are satisfied the Circuit Court had jurisdiction to permit the amendment nunc pro tunc,° of the original proof of service, and that the original decree of divorce rendered on June 23, 1917, was a valid decree. This being the case, the court was without power to vacate said decree on May 20, 1918. The order of'May 20, 1918, is therefore reversed.
Reversed.